Name: Council Regulation (EU) 2016/2372 of 19 December 2016 fixing for 2017 the fishing opportunities for certain fish stocks and groups of fish stocks in the Black Sea
 Type: Regulation
 Subject Matter: natural environment;  maritime and inland waterway transport;  fisheries;  international law
 Date Published: nan

 23.12.2016 EN Official Journal of the European Union L 352/26 COUNCIL REGULATION (EU) 2016/2372 of 19 December 2016 fixing for 2017 the fishing opportunities for certain fish stocks and groups of fish stocks in the Black Sea THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43(3) thereof, Having regard to the proposal from the European Commission, Whereas: (1) Article 43(3) of the Treaty provides that the Council, on a proposal from the Commission, is to adopt measures on the fixing and allocation of fishing opportunities. (2) Regulation (EU) No 1380/2013 of the European Parliament and of the Council (1) requires that conservation measures be adopted taking into account available scientific, technical and economic advice, including, where relevant, reports drawn up by the Scientific, Technical and Economic Committee for Fisheries (STECF). (3) It is incumbent upon the Council to adopt measures on the fixing and allocation of fishing opportunities by fishery or group of fisheries in the Black Sea including, as appropriate, certain conditions functionally linked thereto. In accordance with Article 16(1) and (4) of Regulation (EU) No 1380/2013, fishing opportunities are to be distributed among Member States in such a way as to ensure relative stability of fishing activities of each Member State for each fish stock or fishery and in accordance with the objectives of the Common Fisheries Policy established in Article 2(2) of that Regulation. (4) The fishing opportunities should be established on the basis of the available scientific advice, taking into account biological and socioeconomic aspects whilst ensuring fair treatment between fishing sectors, as well as in the light of the opinions expressed during the consultation of stakeholders. (5) For sprat fisheries, the landing obligation referred to in Article 15(1) of Regulation (EU) No 1380/2013 applies from 1 January 2015. Article 16(2) of that Regulation provides that, when the landing obligation is introduced in respect of a fish stock, fishing opportunities are to be fixed taking into account the change from fixing fishing opportunities that reflect landings to fixing fishing opportunities that reflect catches. (6) The use of fishing opportunities set out in this Regulation is subject to Council Regulation (EC) No 1224/2009 (2) and in particular to Articles 33 and 34 thereof concerning the recording of catches and the notification of data on the exhaustion of fishing opportunities. It is therefore necessary to specify the codes to be used by the Member States when sending data to the Commission relating to landings of stocks subject to this Regulation. (7) In accordance with Article 2 of Council Regulation (EC) No 847/96 (3), the stocks that are subject to the various measures referred to therein must be identified. (8) Fishing opportunities should be used in full compliance with the applicable law of the Union. (9) In order to avoid interruption of fishing activities and to ensure the livelihood of Union fishermen, it is important to open the fisheries concerned in the Black Sea on 1 January 2017. For reasons of urgency, this Regulation should enter into force immediately after its publication, HAS ADOPTED THIS REGULATION: CHAPTER I SUBJECT MATTER, SCOPE AND DEFINITIONS Article 1 Subject matter This Regulation fixes the fishing opportunities by Union fishing vessels flying the flag of Bulgaria and of Romania for 2017 for certain fish stocks in the Black Sea: (a) Turbot (Psetta maxima); (b) Sprat (Sprattus sprattus). Article 2 Scope This Regulation shall apply to Union fishing vessels operating in the Black Sea. Article 3 Definitions For the purposes of this Regulation, the following definitions apply: (a) GFCM means General Fisheries Commission for the Mediterranean; (b) Black Sea means the geographical sub-area 29 as defined in Annex I to Regulation (EU) No 1343/2011 of the European Parliament and the Council (4); (c) fishing vessel means any vessel equipped for commercial exploitation of marine biological resources; (d) Union fishing vessel means a fishing vessel flying the flag of a Member State and registered in the Union; (e) 'stock. means a marine biological resource that occurs in a given management area; (f) Union autonomous quota means a limit of the catches autonomously allocated to the Union fishing vessels in the absence of an agreed TAC; (g) analytical assessments means a quantitative evaluation of trends in a given stock, based on data about the stock's biology and exploitation, which scientific review has indicated to be of sufficient quality to provide scientific advice on options for future catches. CHAPTER II FISHING OPPORTUNITIES Article 4 Allocation of fishing opportunities The EU autonomous quotas for Union fishing vessels, the allocation of such quotas among Member States, and the conditions functionally linked thereto, where appropriate, are set out in the Annex. Article 5 Special provisions on allocations The allocation of fishing opportunities among Member States as set out in this Regulation shall be without prejudice to: (a) exchanges made pursuant to Article 16(8) of Regulation (EU) No 1380/2013; (b) deductions and reallocations made pursuant to Article 37 of Regulation (EC) No 1224/2009; (c) deductions made pursuant to Articles 105 and 107 of Regulation (EC) No 1224/2009. Article 6 Conditions for landing catches and by-catches not subject to the landing obligation Catches and by-catches taken in the turbot fishery shall be retained on board or landed only if they have been taken by Union fishing vessels flying the flag of a Member State having a quota and that quota is not exhausted. CHAPTER III FINAL PROVISIONS Article 7 Data transmission When, pursuant to Articles 33 and 34 of Regulation (EC) No 1224/2009, Member States send the Commission data relating to landings of quantities of stocks caught, they shall use the stock codes set out in the Annex to this Regulation. Article 8 Entry into force This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2017. This Regulation shall be binding in its entirety and directly applicable in the Member States. Done at Brussels, 19 December 2016. For the Council The President L. SÃ LYMOS (1) Regulation (EU) No 1380/2013 of the European Parliament and of the Council of 11 December 2013 on the Common Fisheries Policy, amending Council Regulations (EC) No 1954/2003 and (EC) No 1224/2009 and repealing Council Regulations (EC) No 2371/2002 and (EC) No 639/2004 and Council Decision 2004/585/EC (OJ L 354, 28.12.2013, p. 22). (2) Council Regulation (EC) No 1224/2009 of 20 November 2009 establishing a Union control system for ensuring compliance with the rules of the common fisheries policy, amending Regulations (EC) No 847/96, (EC) No 2371/2002, (EC) No 811/2004, (EC) No 768/2005, (EC) No 2115/2005, (EC) No 2166/2005, (EC) No 388/2006, (EC) No 509/2007, (EC) No 676/2007, (EC) No 1098/2007, (EC) No 1300/2008, (EC) No 1342/2008 and repealing Regulations (EEC) No 2847/93, (EC) No 1627/94 and (EC) No 1966/2006 (OJ L 343, 22.12.2009, p. 1). (3) Council Regulation (EC) No 847/96 of 6 May 1996 introducing additional conditions for year-to-year management of TACs and quotas (OJ L 115, 9.5.1996, p. 3). (4) Regulation (EU) No 1343/2011 of the European Parliament and of the Council of 13 December 2011 on certain provisions for fishing in the GFCM (General Fisheries Commission for the Mediterranean) Agreement area and amending Council Regulation (EC) No 1967/2006 concerning management measures for the sustainable exploitation of fishery resources in the Mediterranean Sea (OJ L 347, 30.12.2011, p. 44). ANNEX Fishing opportunities applicable to Union fishing vessels The following tables set out the quotas (in tonnes live weight) by stock and conditions functionally linked thereto. Fish stocks are referred to following the alphabetical order of the Latin names of the species. For the purposes of this Regulation, the following comparative table of Latin names and common names is provided: Scientific name Alpha-3 code Common name Psetta maxima TUR Turbot Sprattus sprattus SPR Sprat Species: Turbot Psetta maxima Zone: Union waters in the Black Sea TUR/F37.4.2.C Bulgaria 43,2 Romania 43,2 (*1) Union 86,4 TAC Not relevant/Not agreed Analytical stock advice Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Species: Sprat Sprattus sprattus Zone: Union waters in the Black Sea SPR/F37.4.2.C Bulgaria 8 032,5 Romania 3 442,5 Union 11 475 TAC Not relevant/Not agreed Analytical stock advice Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. (*1) No fishing activity, including transhipment, taking on board, landing and first sale shall be permitted from 15 April to 15 June 2017.